Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 7/26/2022. Claims 1, 4-6, 8-17 and 19-20 are pending. Priority date:  3/3/2017

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 7937346 B2), and hereinafter Kato, in view of Hwang et al. (“A Low-Complexity Embedded Compression Codec Design With Rate Control for High-Definition Video”, IEEE CSVT, April, 2015, pp 674—687), hereinafter Hwang.     

1. (Currently Amended) An arithmetic processing apparatus for executing processing using a hierarchical type network in which a plurality of processing nodes are provided in a plurality of layers {Kato: e.g., col 4, lines 40-45, col 9, lines 1-3, different layers of processing nodes}, the apparatus comprising: 
one or more processors; and one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors {Kato – Col 23 [Lines 54-57] “calculation processing apparatus hierarchically connecting a plurality of logical processing nodes that apply calculation processing to input data, the apparatus comprising:” - Arithmetic processing apparatus = calculation processing apparatus which executes processing nodes via hierarchical type networks within an apparatus}, cause the apparatus to:  store a parameter used by each of the plurality of processing nodes for arithmetic processing {Kato – Col 9 [Lines 26-29] “In the next processing unit, line L7 is stored in the first row of the ring buffer, and the value of the ring counter 105 becomes “0”. In this case, the ring buffer has a storage state 1302, and can refer to lines L2 to L7.” – The processing unit that is disclosed stores line L7 within the ring buffer which is the arithmetic processing node} and a calculation result of the arithmetic processing in each of the plurality of processing nodes, in the one or more memories {Kato - Col 4 [Lines 32-34] “designation means for sequentially designating a processing node which is to execute calculation processing from the plurality of processing nodes” – The calculation result of arithmetic processing of the plurality of processing nodes is taught in the sequential designation of the calculation execution of processing}.
	Kato does not expressly disclose, but Hwang in the same field of endeavor discloses set a line buffer system for a front group of layers and a frame buffer system for a back group of layers in the plurality of layers of the hierarchical type network {Hwang – e.g., page 684, Fig 13, the line buffer with encoder and decoder and the frame buffer with the interface, where the codec is an example of a front group and the interface is an example of a back group}, where the front group of layers includes a leading layer and can include one or more layers succeeding to the leading layer and the back group of layers follows the front group of layers and includes one or more successive layers in the plurality of layers {Hwang – e.g., page 684, Fig 13, the front group comprising multiple stages, page 685. Sec C,  including level 2 of the memory hierarchy, and the back group comprising two stages, page 685. Sec C, including level 3 of the memory hierarchy, where a stage is an example of a layer and the color space transformation component or stage 1 is an example of a leading layer}; and  allocate a buffer for storing the calculation result in the one or more memories in accordance with the line buffer system for each layer of the front group of layers and in accordance with the frame buffer system for each layer of the back group of layers in the plurality of layers of the hierarchical type network {Hwang – e.g., page 684, sec A, the AMBA bus protocol attached to an advanced RISC ARM processor, where Fig 13, the calculation results sent to the AMBA bus protocol are in accordance with the line buffer and the frame buffer, where the memory associated with the AMBA protocol is an example of the memories}. Kato mentions an image input unit may include a frame buffer. It would have been obvious for one of ordinary skill in the art, having Hwang and Kato before the effective filing date, to combine Hwang with Kato because the use of different sizes of buffers at separate hierarchical layers that carry out respective computational tasks improves the efficiency in calculation processing.
4. The apparatus according to claim 1, wherein the plurality of layers of the hierarchical type network are separated into the front group of layers and the back group of layers based on a necessary memory size for each group in a configuration of the hierarchical type network {Hwang –  e.g., Fig 13, the frame buffer storing the entire images is larger than a line buffer}. 
5. The apparatus according to claim 4, wherein, as the necessary memory size, a total memory size of a first memory size required to store the parameter in the one or more memories {Kato - Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.” – CNN calculations = a calculation unit in which the predetermined required sizes of data buffers provide plurality of memory sizes between respective layers within the hierarchical type network} and a second memory size required to store the calculation result in the one or more memories is obtained {Kato - Col 3 [Lines 62-63] “a memory size of an image sizex5 is required in addition to input and output image buffers” – Image sizex5 is required = a second memory size required, Col 17 [Lines 5-6] “In order to store this calculation result in the memory 102,” – This teaches the storage of [parameter calculation results into memory 102 which serves as the storage unit]}.
6. The apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: generate sequence control information for controlling the plurality of processing nodes in accordance with respective buffer systems Kato – Col 8 [Lines 42-48] “Therefore, the sequence control unit 109 controls the processing order for executing the processing of a plurality of processing nodes while switching logical processing nodes in a time sharing fashion, e.g., for respective lines. The sequence information setting unit 111 comprises a RAM or the like, which holds the sequence information.” – The sequence control unit 108 teaches controlling of the plurality of processing nodes in combination via switching logical processing nodes = selection unit}; and cause the plurality of processing nodes to execute arithmetic processing based on the sequence control information {Kato – Col 8 [Lines 31-35] “A sequence control unit 109 to be described below executes sequence control for respective lines, but the sequencer in the network composition management unit 108 controls the sequence required for a logical processing node to process a calculation for one line.” - The sequence control unit 109 executes controlling of the plurality of processing nodes while the composition management unit 108 executes the processing node to process calculation for one line = sequence control information}.  Hwang discloses “set for the front group of layers and the back group of layers” {Hwang – e.g., page 684, Fig 13}.
8. The apparatus according to claim 1, wherein the hierarchical type network is CNN (Convolutional Neural Networks) {Kato – Col 21 [Lines 56-60] “The above embodiments have explained application to the convolutional neural network calculations. However, the present invention is not limited to such specific application. The present invention can be applied to various types of hierarchical calculation processing” – Kato teaches the entailments of the Convolutional Neural Network applied to hierarchical calculation processing which is also a network}.  
9. The apparatus according to claim 8, wherein the arithmetic processing is convolution filter calculation processing for an image {Kato – Col 2 [Lines 36-39] “Note that reference numeral 402 denotes a reference image area required for the convolution calculations of the convolution filters 404a to 404c.” – The convolution calculations of the convolution filters 404a to 404c are taught in which they provide processing for an image}.  
10. The apparatus according to claim 4, wherein the configuration includes at least one of the number of layers of the plurality of layers, the number of feature planes in each layer, an image size in each layer, and a kernel size in each layer {Kato – Col 2 [Lines 18-22] “FIG. 4 shows the logical network composition as an example of simple CNN. FIG. 4 shows an example of three layer CNN in which the number of features of a first layer 406 is 3, that of a second layer 410 is 2, and that of a third layer 411 is 1.” - FIG. 4 shows a configuration of a three layer CNN = the configuration includes at least one of the number of layers of the CNN}.  
11. The apparatus according to claim 1, wherein the plurality of processing nodes are logical processing nodes, and are implemented by a single physical processing node
{Kato – Col 6 [Lines 50-55] “FIG. 1 is a block diagram showing the detailed arrangement of the CNN processing unit 63. The CNN processing unit 63 processes calculations of the overall CNN network by executing calculations corresponding to logical processing nodes (to be described later) in a time-sharing fashion in accordance with predetermined conditions.” – Executing calculations corresponding to logical processing nodes = plurality of processing nodes; CNN processing unit 63 = single physical processing node.

    PNG
    media_image1.png
    379
    601
    media_image1.png
    Greyscale
}
12. The apparatus according to claim 9, wherein the calculation result is data of a feature plane representing a feature of an image by using, as a feature amount {Kato – Col 17 [Lines 4-5] “to obtain a calculation result of one pixel on a feature plane” – Kato teaches calculation result being data of a feature plane}, a result of convolution filter calculation processing for each pixel, and the parameter is a filter kernel coefficient {Kato – Col 2 [Lines 40-59] “a convolution filter calculation having a kernel size (the length in the horizontal direction and the height in the vertical direction) of 11x11 processes data by a product-Sum calculation given 
by:
    PNG
    media_image2.png
    191
    577
    media_image2.png
    Greyscale

where input (x, y): a reference pixel value at coordinates (x, y)output (x, y): a calculation result at coordinates (x, y)weight (column, row): a weighting coefficient at coordinates (X+column, y+row)columnSize=11, rowSize=11: a filter kernel size (the number of filter taps).” – Kato teaches a result of the convolution filter and provides the parameters of obtaining such as well as the kernel size}. 
.  
13. The apparatus according to claim 1, wherein the parameter is chanqed along with switching of the buffer system {Kato – Col 18 [Lines 24-26] “desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c.  In this manner, by executing logical processing nodes while switching them for respective lines in a time sharing fashion,” - Executing logical processing nodes while switching them for respective lines in a time sharing fashion = buffer control unit changes the parameter along with switching of the buffer system}.  
14. The apparatus according to claim 9, wherein in a subsequent layer of the plurality of layers of the hierarchical type network {Kato – Col 2 [Lines 18-22] “FIG. 4 shows the logical network composition as an example of simple CNN. FIG. 4 shows an example of three layer CNN in which the number of features of a first layer 406 is 3, that of a second layer 410 is 2, and that of a third layer 411 is 1.” – The three layer CNN that is illustrated forms the plurality of layers forming the hierarchical type network}, identification processing is performed for data of a feature plane obtained by the convolution filter calculation processing {Kato – Col 2 [Lines 25-30] “The feature plane is an image data plane indicating the processing result obtained by calculations while Scanning data of the previous layer using a predetermined feature extraction filter (the accumulated Sum of convolution calculations and nonlinear processing).” - Feature plane is an image data plane indicating the processing result obtained by calculations teaches identification processing for data of a feature plane obtained by the convolution filter calculation processing}.  
15. The apparatus according to claim 1, wherein the buffer is provided for each of the plurality of processing nodes {Kato: e.g., col 4, lines 40-45, col 9, lines 1-3, the ring buffer associated with different layers of processing nodes}.  
19. The claim is substantially the same as claim 1 and therefore, rejected for the same reason.
20. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition Kato discloses a non-transitory computer-readable recording medium storing a program that causes a computer to function {Kato – Col 23 [Lines 1-5] “The user establishes a connection to a homepage […] and downloads the computer program of the present invention from the homepage onto a recording medium such as a hard disk or the like.” – Kato teaches recording onto a computer-readable recording medium}. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Hwang, further in view of Ito et al. (US 8391306), and hereinafter Ito.

16.  The apparatus according to claim 15, wherein combination of Kato and Hwang does not expressly disclose, but Ito discloses the instructions, when executed by the one or more processors, further cause the apparatus to: set a size of a buffer in the storage unit {Ito – Col 11 [Lines 7-10] “the CNN processing unit of this embodiment is used, the feature planes of the intermediate layers can be assigned to buffers having optimal sizes (memory areas 703a, 703b, 703c, 707a, and 707b)” -  The CNN processing unit = buffer control unit; buffers having optimal sizes (memory areas 703a, 703b, 703c, 707a, and 707b) = size of a buffer in the storage unit}, hold an operation status of the buffer {Ito – Col 7 [Lines 61-64] “The ring buffer setting unit 104 comprises a ring size setting unit 106 for designating the size of a ring buffer, a ring counter 105 for holding the operation status of the ring buffer,” – Ito teaches a ring counter 105 which serves as a holding unit to holder the operation status of the buffer}, and set a physical address of the buffer on a memory {Ito – Col 7 [Lines 64-66] “and an offset address setting unit 107 for determining a physical address on the memory 102.” – Ito teaches both an offset address setting unit 107 and a physical address on the memory 102 which maps directly to the disclosed claim}.  Ito teaches execution of network calculations by a hierarchical network in plurality of buffer assignment methods for assigning storage areas for intermediate buffers used to hold calculation result data in which Kato is directed toward the execution of network calculation processing.  In view of the teachings of Ito, it would have been obvious to one of ordinary skill in the art to apply the teachings of Ito to the extended Kato before the effective filing date of the claimed invention in order to maximize machine learning efficiency by executing network calculations based on calculated memory size via a buffer assignment method.

Claim Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., 
Reference Yamanka (US 6549982) teaches selecting the smallest tree buffer for requested data. Reference Hawkes (“Video Scene Coherence, Frame Buffers, and Line Buffers”, XAPP296 (v1.0) May 21, 2002, pages: 11) teaches temporal storage with frame buffers and line buffers for implementation of scene coherence in video algorithms and thus, the concept of asthmatic processing with the line-buffers and the frame buffers in the claim..
Reference Ito (JP_2004333619_A) teaches writing background image data of high resolution alternately on the line buffers by synchronizing with horizontal scanning of the display device and writing the sprite image data with low resolution alternately on frame buffers. Reference Tomita (JP-2003228364A) teaches “When image data are read out of each layer provided in a frame memory 6, image data of an address computed by a layer address arithmetic unit 21 are sent to the frame memory 6, image data read out of a specified layer provided in the frame memory 6 are stored in a specified address of a line buffer memory 221, and further, a mask bit indicating that the image data have been stored in the specified address of the line buffer memory 221 is written to a
specified column address of a bit buffer memory 22.” (See Abstract). Thus, either Ito or Tomita teaches the concept of the use of line-buffers and framebuffers at different layers in the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	October 5, 2022